                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

SEAN YOUSAF,                                       )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )          No. 4:18-cv-00321-DGK
                                                   )
THE CURATORS OF THE UNIVERSITY                     )
OF MISSOURI, et al.,                               )
                                                   )
       Defendants.                                 )

                       ORDER DENYING MOTION TO RECONSIDER

       This lawsuit arises from Plaintiff Sean Yousaf’s dismissal from the University of

Missouri at Kansas City School of Dentistry (“the SOD”). Plaintiff alleges the SOD and various

faculty members and school officials violated the SOD’s academic policies, his federal and state

due process rights, and Title VI, as well as committed various state law torts against him.

       Yesterday, the Court denied Plaintiff’s motion to strike various affidavits submitted by

Defendants (Doc. 47). Now before the Court is Plaintiff’s motion to reconsider (Doc. 48) the

Court’s order denying the motion to strike.

       Plaintiff’s motion to reconsider rehashes several arguments the Court previously rejected,

which is not permitted. Broadway v. Norris, 193 F.3d 987, 990 (8th Cir. 1999) (holding a

motion for reconsideration “is not a vehicle for simple reargument on the merits.”)

       Plaintiff also argues the Court should reconsider because it erred by not considering a

reply brief he filed in support of the motion to strike. Plaintiff contends this reply brief addresses

several of the Court’s reasons for denying the motion, arguments the Court apparently

overlooked.
         The Court did not overlook any arguments contained in a reply brief, however, because

no such reply brief was ever filed.1 Plaintiff should not be too discouraged though, because the

failure to file the reply brief had no effect on the outcome. The Court has considered these

arguments as summarized in Plaintiff’s motion to reconsider, and they would not have altered the

Court’s decision.

         The motion to reconsider (Doc. 48) is DENIED.

         IT IS SO ORDERED.

Date: November 7, 2018                                      /s/ Greg Kays
                                                           GREG KAYS, CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT




1
 It is clear from the docket that no such reply brief was ever filed: Plaintiff’s motion to strike is docket number 42;
docket number 43 is Defendants’ reply suggestions on their motion to dismiss; docket number 44 is Defendants’
suggestions in opposition to the motion to strike; docket number 45 is a motion for a teleconference; docket number
46 is an order denying the motion for a teleconference; and docket number 47 is the Court’s order denying
Plaintiff’s motion to strike.


                                                          2
